




EXHIBIT 10(g)(4)








CLECO CORPORATION
PAY FOR PERFORMANCE PLAN


Cleco Corporation, a corporation organized and existing under the laws of the
State of Louisiana (the “Company”), hereby establishes this Pay for Performance
Plan, subject to the terms and conditions set forth below (the “Plan”).


Section 1 - Purpose:


The purposes of the Plan are to: (a) provide annual cash incentives to officers
and employees of the Company; (b) attract and retain officers and employees; and
(c) further align the interests of employees and officers of the Company with
the interests of its shareholders. This Plan is further intended to replace and
supersede, as of the Effective Date (as defined below), the Company's Annual
Incentive Plan and Employee Incentive Plan (the “Prior Plans”).


Section 2 - Definitions:


2.1    “Affiliate” means any corporation or other form of entity of which the
Company owns, from time to time, directly or indirectly, at least 50% of the
total combined voting power of all classes of stock or other equity interests.
    
2.2    “Award” means a cash payment made in accordance with the terms and
conditions of the Plan.


2.3    “Board” means the Board of Directors of the Company; “Committee” means
the Compensation Committee of the Board.


2.4    “Code” means the Internal Revenue Code of 1986, as amended, including any
regulation, rule or other guidance promulgated thereunder.


2.5    “Company Goals” means Company financial or operational metrics designated
by the Committee, which metrics shall include but not be limited to: EBITDA
(earnings before interest, taxes, depreciation and amortization); EBIT (earnings
before interest and taxes); net income; earnings per share or diluted earnings
per share; operating cash flow; cash flow; return on equity; sales; budget
achievement; productivity; price of Company common stock; market share; total
shareholder return (TSR); return on capital; net cash flow; net operating profit
after taxes (NOPAT); economic value added (EVA); profit margin, whether gross or
net; market capitalization or market value; debt or equity ratio; return on
assets; customer growth or satisfaction; and safety. Company Goals may relate to
the Company or to an Affiliate, division, business unit or profit center
thereof. A single Corporate Goal may be established with respect to all
Participants hereunder, or goals may be established with respect to groups of
Participants, whether by job title, classification or other reasonable method.


2.6    “Determination Year” means the Company's fiscal year during which the
services giving rise to an Award hereunder are rendered; “Determination Date”
means the last business day of the first quarter of each Determination Year.


2.7    “Eligible Compensation” means a Participant's regular, annualized rate of
base compensation in effect as of the last day of a Determination Year; provided
that as to any Eligible Employee who receives overtime, his or her Eligible
Compensation shall include any overtime paid during such Determination Year.
    




--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 2 of 9




2.8    “Eligible Employee” means a regular, full-time, common law employee of
the Company and/or its Affiliates, including officers, determined in accordance
with the Company's standard personnel policies and practices, but excluding
individuals who are classified by the Company as leased or otherwise employed by
a third party, independent contractors or intermittent or temporary employees,
even if any such classification is modified by audit, administrative proceeding,
litigation or otherwise.


2.9    “Effective Date” means the Company's fiscal year commencing January 1,
2012; provided that awards payable under the Prior Plans on or after the
Effective Date with respect to services rendered prior to such date shall be
determined and paid in accordance with the terms of the Prior Plans.


2.10    “Performance Goals” means individual performance objectives, other than
Company financial or operational metrics, which objectives may be established
individually with respect to each Participant hereunder or expressed with
respect to groups or categories of Participants.


2.11    “Plan” means this Pay for Performance Plan, as the same may be amended
or restated from time to time.


Section 3 - Participation:


Eligible Employees of the Company and its Affiliates shall be eligible to
receive Awards hereunder, when designated by the Committee (each a
“Participant”). Eligible Employees may be designated individually or by groups
or categories, in the discretion of the Committee. Unless otherwise provided by
the Committee with respect to a Determination Year, any such designation shall
be made not later than the Determination Date.


Section 4 - Determination of Awards:


4.1    Composition of Award: Each Participant's Award hereunder shall equal the
sum of: (a) an amount attributable to the attainment of Company Goals (the
“Company Component”), and (b) an amount attributable to the attainment of
Performance Goals (the “Performance Component”). Such amounts shall be
determined in accordance with the provisions of this Section 4 and paid in
accordance with the provisions of Section 5 hereof.


4.2    Determination of Targets and Goals: Not later than each Determination
Date, the Committee:


a.
Shall determine the percentage of each Participant's Eligible Compensation that
may be payable as an Award hereunder (a “Target Award”);



b.
Shall determine the Company and Performance Goals applicable for the
Determination Year;



c.
Shall determine as to each Participant, the percentage of his or her aggregate
Award that shall constitute the Company Component and the percentage that shall
constitute the Performance Component, which determinations shall be set forth on
Exhibit A hereto, as the same may be modified from time to time.



d.
May specify a threshold level below which no Award shall be made and a maximum
level above which no additional Award shall be made. Such threshold and maximum







--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 3 of 9




levels may be imposed with respect to Company Goals, Performance Goals, or the
aggregate amount of any Award hereunder.


Any determination hereunder shall be made, in writing, and shall be communicated
to each Participant not later than the Determination Date, or as soon as
practicable thereafter. The Committee may delegate to the appropriate officers,
managers and supervisors of the Company the authority to determine Performance
Goals hereunder; provided, however, that no such delegation shall be made with
respect to the Company's executive officers.
 
4.3    Attainment of Goals. As of the last day of each Determination Year, or as
soon as practicable thereafter, the Committee shall determine whether and to
what extent the Company Goals applicable with respect to such year have been
attained. The Committee, or one or more of its designees, shall further
determine with respect to each Participant hereunder whether and to what extent
Performance Goals have been attained with respect to such year, which
determination shall be expressed as a numerical ranking (a “Performance
Factor”), as more fully set forth on Exhibit B hereto, as the same may be
modified from time to time.


Determinations hereunder shall be made in writing and communicated to each
affected Participant as soon as practicable following the last day of each
Determination Year.


4.4    Adjustment of Target Awards. The Committee shall increase or decrease the
Target Award applicable to the Company Component based upon the attainment of
Company Goals; such increase or decrease shall be made in accordance with the
provisions of Exhibit C hereto, as the same may be modified from time to time.
The Committee shall further increase or decrease the amount of each
Participant's Target Award applicable to the Performance Component based upon
such Participant's Performance Factor; such increase or decrease shall be made
in accordance with the provisions of Exhibit B hereto.


4.5    Participant's Change in Status. If during a Determination Year a
Participant is promoted, such Participant shall be eligible to receive an Award
equal to the sum of (a) the pro-rated Award applicable to the portion of such
year spent in the position from which the Participant was promoted, and (b) the
pro-rated Award applicable to the portion of the Determination Year spent in the
position to which the Participant was promoted. If during a Determination Year a
Participant is demoted, such Participant shall be eligible to receive an Award
hereunder based upon his or her position as of the Determination Date.


4.6    Final Discretion. Except as may be provided in Section 7.13 hereof and
notwithstanding any provision of this Plan to the contrary, the Committee shall
possess the final discretion to adjust the amount of any Award determined and
payable hereunder, which adjustment may be made with respect to the total Award
or either component thereof. Designees of the Committee, including appropriate
officers, managers and supervisors, shall further possess the discretion to
adjust the amount of any Award payable hereunder; provided that delegation shall
not be made with respect to the Company's executive officers.


Section 5 - Payment:


5.1    Time and Form of Payment. Awards hereunder shall be paid in the form of a
single sum no later than the 15th day of the third calendar month following the
end of each Determination Year (the “Payment Date”).






--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 4 of 9




5.2    Payment Conditions. Except as expressly provided herein, a Participant
shall be employed by the Company or an Affiliate on the Payment Date as a
condition of the receipt of an Award hereunder.


5.3    Retirement, Death and Disability. Notwithstanding the provisions of
Section 5.2 hereof and unless the Committee otherwise provides, if a Participant
separates from service with the Company and all Affiliates during a
Determination Year on account of his or her death, Disability or Retirement, the
Award otherwise payable to such Participant with respect to such year: (a) shall
be determined as provided herein; (b) such amount shall be multiplied by a
fraction, the numerator of which is the number of days he or she was employed
during the Determination Year and the denominator of which is 365; and (c) such
prorated amount shall be paid as of the Payment Date otherwise applicable to
such Award. For this purpose:


a.
The term “Disability” means that a Participant is receiving long-term disability
benefits under a separate plan or policy maintained by the Company.



b.
The term “Retirement” means that a Participant has voluntarily separated from
service with the Company and its affiliates; provided that at the time of such
separation he or she has attained age 55.



Section 6 - Administration:


6.1    Powers. In addition to the power and authority provided elsewhere in this
Plan, the Committee shall have the discretionary power and authority to: (a)
designate Participants hereunder; (b) determine Company and Performance Goals;
(c) determine the amount of any Award finally payable hereunder; (d) construe
and interpret the provisions of the Plan and any form or agreement related
thereto; (e) establish and adopt such rules, regulations, and procedures as may
be necessary or advisable in connection with the administration of the Plan; and
(f) make any other determination which it believes necessary or advisable for
the proper administration of the Plan.


6.2    Determinations Binding. Decisions, interpretations and actions of the
Committee concerning matters related to the Plan shall be final and conclusive
on the Company, its Affiliates and Participants and their beneficiaries or
heirs. The Committee may make determinations selectively among Participants who
receive or are eligible to receive Awards hereunder, whether or not such
Participants are similarly situated.


6.3    Delegation. The Committee may delegate to the appropriate officers,
managers and supervisors of the Company any portion of the administrative
authority afforded to it hereunder; provided that no such delegation shall be
made with respect to the Company's executive officers.


Section 7 - General Provisions:


7.1    No Continued Employment. Participation hereunder shall not confer upon
any Participant the right to continue in the employ of the Company or an
Affiliate for any period of time or any right to continue at his or her present
or any other rate of compensation or job classification.


7.2    Non-transferability. No Award, or the expectation to receive an Award,
shall be subject to transfer, pledge, assignment, hypothecation, alienation or
otherwise encumbered or disposed of by a Participant hereunder, whether by
operation of law or otherwise, and whether voluntarily or involuntarily (except
in the event of a Participant's death or by will or the laws of descent and
distribution). Neither




--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 5 of 9




the Committee nor the Company shall be required to recognize any attempted
assignment of such rights by any Participant or his or her heirs or
beneficiaries.


7.3    Taxes. The Company shall have the right to withhold from any Award
hereunder any taxes required by law to be withheld.


7.4    Other Benefits. Awards hereunder shall not impair or otherwise reduce a
Participant's compensation, life insurance, retirement or other benefits
provided by the Company or its Affiliates; provided, however, that the value of
any Award hereunder shall not be treated as compensation for purposes of
computing the value or amount of any such benefit unless otherwise provided in
the separate plan or policy providing for the establishment and administration
of such benefit.


7.5    Source of Awards. Awards hereunder shall be made from the general assets
of the Company. The status of any Participant with respect to an Award hereunder
shall be that of a general unsecured creditor of the Company, and no Participant
shall have any right, title, or interest in or to any asset of the Company.
Nothing contained in this Agreement shall be deemed or be construed to create a
trust of any kind or other fiduciary relationship between the Company and
Participant or any other person.
    
7.6    Successors and Assigns. Any obligation of the Company hereunder shall be
binding upon and inure to the benefit of its successors and assigns; any such
obligation shall inure to the benefit of and be binding upon each Participant,
including his or her heirs, estate, legatees and legal representative. If a
Participant dies before an Award is paid hereunder, payment shall be made to his
or her surviving spouse or estate, as determined in the discretion of the
Committee.


7.7    Recovery Policy. Any Award hereunder shall be subject to the terms of any
compensation recovery agreement or policy or policies established by the
Company, as may be in effect from time to time and with respect to which a
Participant is a party or is bound.


7.8    Governing Law. The Plan shall be construed and interpreted in accordance
with the internal laws of the State of Louisiana, without regard to the
conflicts of law provisions thereof.


7.9    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.


7.10    Amendment and Termination. Except as provided herein, the Company has no
obligation to maintain this Plan for any particular length of time. The
Committee shall possess the right, at any time, to amend or terminate this Plan,
in whole or in part, by providing 30 days prior written notice to each affected
Participant hereunder. Notwithstanding the foregoing: (a) no amendment or
termination shall impair an Award otherwise payable with respect to a
Determination Year, as determined before the adoption or effective date of any
such amendment or termination, and (b) prior written notice shall not be
required with respect to the modification of any exhibit hereto.


7.11    Code Section 409A. It is intended that Awards hereunder shall be
excluded from the provisions of Code Section 409A under the short-term deferral
exclusion available thereunder, and that the provisions and administration of
this Plan shall be interpreted, construed and conducted in accordance with such
exclusion. Nevertheless, should any individual Award be deemed deferred
compensation subject to the provisions of Code Section 409A, such Award shall be
administered in accordance with the applicable provisions of such section.






--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 6 of 9




7.12    Arbitration. As a condition of the receipt of an Award, each Participant
shall be deemed to agree that any dispute or controversy that arises hereunder
shall be resolved by arbitration. Any arbitration proceeding shall be conducted
in accordance with the employment rules of the American Arbitration Association
(“AAA”). Any dispute or claim shall be presented to a single arbitrator selected
by the mutual agreement of the parties (or the arbitrator will be selected in
accordance with the rules of the AAA). All determinations of the arbitrator will
be final and binding. Each party to the arbitration proceeding will bear its own
costs in connection with the proceedings, except that the costs and expenses of
the arbitrator will be divided evenly between the parties. The venue for any
arbitration proceeding and for any judicial proceeding related to this
arbitration provision (including a judicial proceeding to enforce this
provision) will be in Pineville, Louisiana.


THIS PAY FOR PERFORMANCE PLAN was adopted by the Board of Directors of Cleco
Corporation on January 27 , 2012, to be effective as provided herein.




CLECO CORPORATION


By: /s/ Judy P. Miller                


Date: 1-27-2012            






Exhibits:
Exhibit A - Allocation Matrix
Exhibit B - Target Adjustments for Performance Factors
Exhibit C - Company Goals; Target Adjustments for Company Goals










--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 7 of 9




CLECO CORPORATION
PAY FOR PERFORMANCE PLAN


Exhibit A
Allocation Matrix
Effective as of 1/1/2012




Employee Group
Company Goal Weighting
Performance Goal Weighting
Total
CEO
100%
NA
100%
Officers (EMT)
80%
20%
100%
Officers (VPs)
70%
30%
100%
General Managers
60%
40%
100%
Managers, Supervisors and Directors
50%
50%
100%
Exempt
40%
60%
100%
Non-Exempt
20%
80%
100%







--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 8 of 9




CLECO CORPORATION
PAY FOR PERFORMANCE PLAN


Exhibit B
Target Adjustments for Performance Factors
Effective 1/1/2012




Performance Factor
Description
Payout as a % of Target Award
1
 
Far Exceeds Expectations
Performance far exceeds that expected; consistently makes significant
contributions beyond goals and expectations.
200%
2
 
Exceeds Expectations
Results achieved exceed that expected; makes contributions beyond goals and
expectations.
150%
3
 
Meets Expectations
Fully and consistently meets goals and expectations; fully competent.
100%
4
 
Inconsistently Meets Expectations
Needs improvement to reach competent level.
50%
5
 
Does Not Meet Expectations
Fails to achieve results expected or agreed to; requires more than expected
supervision.
0%









--------------------------------------------------------------------------------




Cleco Corporation
Pay for Performance Plan
Page 9 of 9




CLECO CORPORATION
PAY FOR PERFORMANCE PLAN


Exhibit C
Company Goals; Target Adjustments for Company Goals
Effective 1/1/2012




Company Goal
Target
Weighting
Target Adjustments
Earnings Per Share (EPS)
$2.420
70%
Below $2.239 - 0%
$2.239 - 50%
$2.420 - 100%
$2.662 - 200%
Customer Satisfaction
% of very satisfied customers 12 - 19 percentage points above the LA utility
average
10%
Below 12 - 0%
12-19 - 100%
Above 19 - 200%
SAFETY
Personal Injuries
Incident rate ranks in top quartile of EEI companies
5%
Below 2nd quartile - 0%
2nd quartile - 50%
Top Quartile - 100%
Top Decile - 200%
SAFETY
Vehicle Accidents
Accident rate ranks in top quartile of EEI companies
5%
Below 2nd quartile - 0%
2nd quartile - 50%
Top Quartile - 100%
Top Decile - 200%
Quality Performance
Factor (QPF)
Gives the Committee discretion to consider the effect of external/economic
factors on the quality of earnings
10%
0% - 200%
TOTAL
 
100%
 







